NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                ROBERT A. GREEN,
                 Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5057
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00762-NBF, Judge Nancy B. Fire-
stone.
                ______________________

              Decided: December 8, 2014
               ______________________

   STEVEN H. JESSER, Steven H. Jesser, Attorney at Law,
P.C., of Glenview, Illinois, for plaintiff-appellant.

    DANIEL B. VOLK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were STUART F. DELERY, Assistant Attor-
ney General, ROBERT E. KIRSCHMAN, JR., Director, and
FRANKLIN E. WHITE, JR., Assistant Director.
                 ______________________
2                                   GREEN V. UNITED STATES




    Before MOORE, REYNA, and TARANTO, Circuit Judges.
PER CURIAM.
     Mr. Robert Green appeals from an order of the United
States Court of Federal Claims dismissing his complaint
for lack of subject matter jurisdiction. Because the Court
of Federal Claims properly dismissed the complaint, we
affirm.
                       BACKGROUND
    Mr. Green was named the sole beneficiary of a finan-
cial account established by his aunt, Ann C. Spiegel, and
payable to Mr. Green upon Ms. Spiegel’s death. However,
before Ms. Spiegel died, she executed a durable power of
attorney appointing another nephew, Mark Samuels, as
her attorney-in-fact. Mr. Samuels submitted a request to
change the registration of the financial account, removing
Mr. Green as the sole beneficiary. As a result of the
changed registration, which became effective just hours
before Ms. Spiegel died, Mr. Green had to share the
proceeds of the account with two other relatives, Mr.
Samuels and his sister. Mr. Green brought suit against
Mr. Samuels for tortious interference with an expected
inheritance. That suit settled before this case was filed.
    Mr. Green filed the present suit in the Court of Fed-
eral Claims seeking monetary damages from the govern-
ment. He argued that the government’s approval of the
account registration change was negligent and violated
Treasury regulations and California state law. The Court
of Federal Claims dismissed Mr. Green’s complaint for
lack of jurisdiction under Rule 12(b)(1) of the Rules of the
Court of Federal Claims. Mr. Green appeals. We have
jurisdiction under 28 U.S.C. § 1295(a)(3).
GREEN V. UNITED STATES                                    3



                         DISCUSSION
    We review de novo a decision by the Court of Federal
Claims to dismiss for lack of jurisdiction. M. Maropakis
Carpentry, Inc. v. United States, 609 F.3d 1323, 1327
(Fed. Cir. 2010). The plaintiff bears the burden of estab-
lishing subject matter jurisdiction by a preponderance of
the evidence. Reynolds v. Army & Air Force Exch. Serv.,
846 F.2d 746, 748 (Fed. Cir. 1998). Ordinarily, undisput-
ed factual allegations contained in the complaint will be
treated as true. Henke v. United States, 60 F.3d 795, 797
(Fed. Cir. 1995). However, in resolving disputes regard-
ing jurisdictional facts, a trial court may look beyond the
pleadings and inquire into the jurisdictional facts that are
disputed. Rocovich v. United States, 933 F.2d 991, 993
(Fed. Cir. 1991). We review findings of fact by the trial
court in that regard for clear error. See id.
    We find that the Court of Federal Claims properly
dismissed Mr. Green’s complaint for lack of jurisdiction.
In granting the Court of Federal Claims jurisdiction over
claims against the government, the Tucker Act supplies a
limited waiver of sovereign immunity only for claims
within its reach. 28 U.S.C. § 1491(a) (the Court of Feder-
al Claims has “jurisdiction to render judgment upon any
claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied
contract with the United States”). However, the “Tucker
Act itself does not create a substantive cause of action; in
order to come within the jurisdictional reach and the
waiver of the Tucker Act, a plaintiff must identify a
separate source of substantive law that creates the right
to money damages.” Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005). Mr. Green has failed to
identify any substantive source of law that creates a right
to money damages. He argues only that the Court of
Federal Claims had jurisdiction because his claim was
founded on a regulation, 31 C.F.R. § 357.21(a)(1). Howev-
4                                   GREEN V. UNITED STATES




er, there is no dispute that 31 C.F.R. § 357.21(a)(1) does
not create the right to money damages, i.e., is not money-
mandating. As such, the Court of Federal Claims proper-
ly determined that it did not have jurisdiction.
    Mr. Green contends that the Court of Federal Claims
erred by failing to exercise its jurisdiction “based on its
exercise of the equitable powers which it possesses.”
Appellant’s Br. 18–20. We disagree. It is true that, in
certain limited circumstances, the Court of Federal
Claims may grant equitable relief, but only “as an inci-
dent of and collateral to” a money judgment. 28 U.S.C.
§ 1491(a)(2); see, e.g., Portsmouth Redevelopment Hous.
Auth. v. Pierce, 706 F.2d 471, 474 (4th Cir. 1983). The
Court of Federal Claims may only grant equitable relief in
cases in which it possesses jurisdiction to grant monetary
relief—here, it has no such jurisdiction.
    While we are sympathetic to Mr. Green, this is simply
not the kind of action over which the Court of Federal
Claims has jurisdiction. This action sounds in tort, not
contract, and Mr. Green has failed to identify any sub-
stantive source of law that creates a right to money
damages.
                       CONCLUSION
   Because the Court of Federal Claims properly dis-
missed the complaint for lack of jurisdiction, we affirm.
                      AFFIRMED
                          COSTS
    No costs.